FILE COPY




            IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

EILEEN FRANCES NORTH                                             CAUSE NUMBER PD-0866-17

vs.

THE STATE OF TEXAS


                                           ORDER

       The above styled and numbered cause is before this Court on petition for discretionary

review from appellant’s conviction in Cause No. F14-35144-L from the Criminal District Court

5 of Dallas County.

       The Court is of the opinion that the State's Exhibit 640 (CD/DVD) should be inspected.

Pursuant to TEX. R. APP. P. 34.6(g)(2), the District Clerk of Dallas County is ordered to file the

Exhibit with the Clerk of this Court on or before the 27th day of November, 2017.

       IT IS SO ORDERED THIS THE 13TH DAY OF NOVEMBER, 2017

                      PER CURIAM



EN BANC
DO NOT PUBLISH